[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield. Date of Sentence: June 30, 1995; Date of Application: July 6, 1995; Date Application Filed: July 17, 1995; Date of Decision: January 26, 1999.
James B. Shanley, Esq., Defense Counsel, for Petitioner.
Robert Brennan, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
The petitioner entered a plea of guilty to a charge of larceny, 2nd degree, in violation of § 53a-123(a)(2). He was sentenced to a term of 10 years to run concurrently with the sentences he received in New Haven.
Reference is made to New Haven J.D. D.N. 93-93298, and to the decision of the Sentence Review Division in that case The petitioner received a sentence of 20 years in the New Haven case and that sentence was affirmed by the Review Division. Both applications were heard on January 26, 1999.
Having affirmed the 20 year sentence, it follows that the Division finds the sentence imposed in this case to be reasonable and appropriate. It is affirmed.
Klaczak, Miano and O'Keefe, J.s, participated in this decision.